TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

 




NO. 03-09-00348-CV


In re Joe Allen Holubec, Jr.





ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



M E M O R A N D U M    O P I N I O N
 
Joe Allen Holubec, Jr., has filed a pro se original petition for writ of habeas corpus
seeking relief from sentences imposed in cause numbers 05-1107-K277 and 05-1134-K277 in the
227th District Court of Williamson County.  We dismiss the petition for want of jurisdiction.
This Court has such original jurisdiction as may be prescribed by law.  Tex. Const.
art. 5, § 6.  We may issue the writ of habeas corpus only when the restraint of liberty arises out of
a civil case.  Tex. Gov't Code Ann. § 22.221(d) (West 2004).  This Court does not have original
habeas corpus jurisdiction in criminal law matters.  Ex parte Hawkins, 885 S.W.2d 586, 588
(Tex. App.--El Paso 1994, orig. proceeding).  Based on the allegations in the petition, it appears that
Holubec must seek relief pursuant to article 11.07.  Tex. Code Crim. Proc. Ann. art. 11.07
(West Supp. 2008).

The petition for writ of habeas corpus is dismissed.


				__________________________________________
				Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Filed:   July 2, 2009